Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regards to claims 1-17, the prior art does not disclose or fairly teach the specific method with emphasis on controlling the at least one variable impedance device in each of the plurality of RF signal delivery branches to substantially match impedances of plasma loads respectively present at the plurality of plasma processing stations with an impedance at the RF generator while simultaneously providing a specified distribution of an RF signal delivery parameter to the plurality of plasma processing stations. With regards to claims 18-20, the prior art does not disclose or fairly teach the specific method with emphasis on operating the matching module to distribute the RF signals to each of a plurality of plasma processing stations in accordance with a specified distribution of an RF signal delivery parameter to the plurality of plasma processing stations while substantially matching impedances of plasma loads respectively present at the plurality of plasma processing stations with an impedance at the RF generator..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 February 9, 2021
/K.E.G/            Examiner, Art Unit 2843    

/ROBERT J PASCAL/             Supervisory Patent Examiner, Art Unit 2843